Citation Nr: 0217594	
Decision Date: 12/05/02    Archive Date: 12/12/02	

DOCKET NO.  02-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated at 
10 percent.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1970 
to January 1972, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  The veteran manifests Level II hearing in his right ear 
and Level VII hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).

First, the VCAA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the September 2001 rating decision and the statement of the 
case issued in connection with this appeal have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  In 
particular, the statement of the case notified the veteran 
of the criteria that needed to be satisfied for a higher 
evaluation for his hearing loss, as well as the provisions 
of 38 C.F.R. § 3.159, the regulation enacted to implement 
the VCAA.  The statement of the case also informed the 
veteran of the division of responsibilities in obtaining 
evidence between the VA and the veteran.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
were previously associated with the claims file.  The 
veteran was afforded two VA examinations in connection with 
his current appeal.  VA outpatient treatment records were 
requested and obtained pursuant to the veteran's request.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant and probative evidence has been obtained.  
Simply put, the record is complete.  Accordingly, the case 
is ready for appellate review.

Historically, an August 2000 rating decision granted service 
connection for bilateral sensorineural hearing loss based on 
a review of service medical records, private medical records 
and a report of a VA examination.  A 10 percent evaluation 
was assigned.  In a statement dated in January 2001, the 
veteran indicated that he had noticed that his bilateral 
hearing loss had worsened in severity since the time he was 
originally granted service connection.  He indicated that he 
was provided hearing aids by the VA in December 2000.

A report of a VA examination performed in July 2001 shows 
the veteran reported that he believed his hearing in his 
left ear had become worse since his previous testing in July 
2000.  He reported a sensation of fullness in the left ear.  
On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
50
65
65
55
LEFT
85
70
75
80
78

The speech recognition scores were 84 on the right and 74 on 
the left.  Following the examination it was indicated that 
the audiological results indicated a mild to severe 
sensorineural hearing loss in the right ear and a moderate 
to profound mixed hearing loss in the left ear.  

VA outpatient treatment records dated between November 2000 
and March 2002 are associated with the claims file.  These 
records contain no clinical findings with which to evaluate 
the severity of the veteran's disability.

A report of the VA examination performed in April 2002 shows 
that the veteran reported that he was lately unable to hear 
anything out of his left ear.  He also reported aural 
fullness on the left side without otalgia.




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
55
70
65
58
LEFT
85
70
75
85
79

The word recognition scores or speech discrimination scores 
are 88 on the right and zero on the left.  Following the 
examination it was noted that the veteran had mild to severe 
sensorineural hearing loss in the right ear and moderately 
severe to profound sensorineural hearing loss in the left 
ear.  It was noted that the results appeared stable compared 
to previous testing.  Due to the fair test reliability, a 
functional overlay should not be ruled out.  The examiner 
indicated that no word recognition scores should be used for 
rating purposes for the left ear.  

In an addendum to the examination dated in April 2002 it was 
noted that because of the fair to poor reliability of the 
test performed earlier in April 2002 the results of the July 
2001 audiological examination should be used because that 
data was the most accurate thresholds for the veteran's 
organic hearing.

In the veteran's substantive appeal the veteran explains 
that speech recognition for his left ear was not indicated 
because he was unable to hear out of his left ear.  He 
relates that the examiner instructed him to guess at the 
words and sounds.  The veteran surmised that if he was to 
guess at the words and sounds that the test would not be a 
very accurate test.  The veteran also complained that the 
examiner was not very cooperative in conducting the test and 
that he was very unprofessional and demanded that he guess 
at the words and sounds.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

Ratings shall be based as far as practicable upon the 
average impairment of earning capacity, with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the schedule of ratings in accordance 
with experience.  In exceptional cases, where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321 (b) (1).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  
Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment 
of hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of 
Level "V" and the poorer ear had a numeric designation of 
Level "VII" the percentage evaluation is 30 percent.  See 38 
C. F. R. § 4.85.

VA regulations also provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for the hearing 
impairment from either Table VII or Table VIIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 
C.F.R. § 4.86 (b) further provide that when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 
70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for the hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Based on this record, the Board finds that the clinical 
findings do not demonstrate an entitlement to a higher 
evaluation for the veteran's bilateral hearing loss.  At the 
outset, the Board notes that the examiner who performed the 
April 2002 VA examination indicated that the test results 
were not reliable and that the results from the July 2001 VA 
examination represented the most accurate results of the 
veteran's organic hearing.  The Board would note that the 
veteran argued in his substantive appeal that if he was 
instructed to guess at the words and sounds, as he has 
contended that he was instructed to do, then the findings of 
the April 2002 examination could not be accurate.  Under 
these circumstances, where the veteran and the VA examiner 
indicated that the clinical findings of the April 2002 
examination are not accurate, the Board will not utilize the 
findings of the April 2002 examination in evaluating the 
severity of the veteran's hearing loss.  

The results of the veteran's July 2001 examination indicated 
that the average decibel loss was 55 for the right ear and 
that the speech recognition score was 84.  This corresponds 
to Level II hearing in the right ear.  For the left ear, the 
average decibel loss was 78 and the speech discrimination 
score was 74.  This translates into Level VI hearing for the 
left ear.  But since the decibel loss at 1000, 2000, 3000 
and 4000 was 55 or greater at each frequency in the left 
ear, a comparison with Table VI yields a Level of VII for 
the left ear.  When the Level II for the right ear and the 
Level VII for the left ear are plotted on Table VII, it is 
apparent that the currently assigned 10 percent evaluation 
for the veteran's bilateral hearing loss is accurate and 
appropriate.  

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no assertion or showing that the 
veteran's sensorineural hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 
8 Vet.App. 218 (1995).  

Lastly, in reaching this decision, the Board is cognizant of 
the benefit of the doubt rule.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for an increased evaluation and, as such, the case 
does not present an approximate balance of positive and 
negative evidence for application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).






ORDER

An evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 1988" 
is no longer required to appeal to the Court.  (2) You are 
no longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

